DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Obviousness Type Double Patenting (w/ secondary reference)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14–22 of U.S. Patent No. 11,281,034 (‘034 Patent) in view of Kim, US 2017/0287394. 

The following chart is a comparison between claim 1 of the instant application and claim 14 of the ‘034 Patent.  

Claim 1 of the Instant Application
Claim 14 of the ‘034 Patent
An output circuit comprising:
An output circuit comprising:
a positive polarity voltage signal supplying circuit configured to supply a positive polarity voltage signal having a voltage higher than a reference power source voltage to a first node or block supply of the positive polarity voltage signal to the first node;
a positive polarity voltage signal supplying circuit configured to supply a positive polarity voltage signal having a voltage within a range between a reference power source voltage and a positive power source voltage to a first node or block supply of the positive polarity voltage signal to the first node; 
a negative polarity voltage signal supplying circuit configured to supply a negative polarity voltage signal having a voltage lower than the reference power source voltage to a second node or block supply of the negative polarity voltage signal to the second node;
a negative polarity voltage signal supplying circuit configured to supply a negative polarity voltage signal having a voltage within a range between the reference power source voltage and a negative power source voltage to a second node or block supply of the negative polarity voltage signal to the second node; 
a first output terminal;
a first output terminal; 
a first switch configured to connect the first output terminal and the first node at the time of an on state and block connection between the first output terminal and the first node at the time of an off state;
a first switch configured to connect the first output terminal and the first node at the time of an on state and block connection between the first output terminal and the first node at the time of an off state; 
a second switch configured to connect the first output terminal and the second node at the time of an on state and block connection between the first output terminal and the second node at
the time of an off state;
a second switch configured to connect the first output terminal and the second node at the time of an on state and block connection between the first output terminal and the second node at the time of an off state; 
a third switch configured to apply the reference power source voltage to the first node at the time of an on state and stop application of the reference power source voltage to the first node at
the time of an off state;
a third switch configured to apply the reference power source voltage to the first node at the time of an on state and stop application of the reference power source voltage to the first node at the time of an off state; 
a fourth switch configured to apply the reference power source voltage to the second node at the time of an on state and stop application of the reference power source voltage to the second
node at the time of an off state;
a fourth switch configured to apply the reference power source voltage to the second node at the time of an on state and stop application of the reference power source voltage to the second node at the time of an off state; 
a first voltage control circuit configured to perform an on-off control of the first switch; and
a first voltage control circuit configured to perform on/off control of the first switch; and 
a second voltage control circuit configured to perform an on-off control of the second switch, 
a second voltage control circuit configured to perform on/off control of the second switch, 
wherein the first switch is configured using a P channel transistor having a source connected to the first node and having a drain connected to the first output terminal,
wherein the first switch is configured using a P channel transistor of which a source is connected to the first node and a drain is connected to the first output terminal, 
the second switch is configured using an N channel transistor having a source connected to the second node and having a drain connected to the first output terminal,
wherein the second switch is configured using an N channel transistor of which a source is connected to the second node and a drain is connected to the first output terminal, 
the first voltage control circuit is configured to have a first control element that a gate voltage
of the P channel transistor is changed in accordance with a change of a voltage supplied to the first node when the P channel transistor is controlled to be the on state, and
wherein the first voltage control circuit has a first control means for changing a gate voltage of the P channel transistor in accordance with a change in a voltage supplied to the first node when the P channel transistor is controlled in the on state, 

the second voltage control circuit is configured to have a second control element that a gate voltage of the N channel transistor is changed in accordance with a change of a voltage supplied to the second node when the N channel transistor is controlled to be the on state.
and wherein the second voltage control circuit has a second control means for changing a gate voltage of the N channel transistor in accordance with a change in a voltage supplied to the second node when the N channel transistor is controlled in the on state.



The ‘034 Patent does not teach “a voltage higher than a reference power source voltage” and a “voltage lower than the reference power source voltage.” 

However, Kim teaches the concept of a ground voltage that serves as a reference voltage for positive and negative voltages (par. 0084).  In the combined invention, the positive polarity voltage of the ‘034 Patent, found in claim 1 line 2, would be higher than a reference power source voltage (e.g., ground voltage; Kim).  Likewise, the negative polarity voltage of the 034’ Patent, found in claim 1 line 8, would be lower than the reference power source voltage (e.g., ground voltage; Kim).  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify claim 14 of the ‘034 Patent with Kim so that the positive polarity voltage is greater than a reference voltage and the negative polarity voltage is less than the reference voltage.  It is well-known in the art that positive voltages are positive with respect to a reference potential such as ground, and likewise, negative voltages are negative with respect to a reference potential such as ground (par. 0084).  Accordingly, Kim teaches or suggests that a reference potential is a simple way to determining a positive or negative voltage and easier to implement than a range of voltages.  

Similarly, the limitations of claims 2–9 of the instant application are found in claims 15–22 of the ‘034 Patent.

Allowable Subject Matter
Claims 1–9 are allowed over the prior art if applicant traverses the above double patenting rejection. 

The following is Examiner’s statement on the reasons for allowance: 
The claims of the instant application, as shown above, are similar to claims found in the ‘034 Patent with minor differences.  

Claim 1

Kojima (Figs. 1, 3-4), US 2008/0089003, teaches an output circuit comprising:
-a positive polarity voltage signal supplying circuit (101) configured to supply a positive polarity voltage signal having a voltage higher (e.g., Positive voltage applied by D/A converter 101; par. 0029) than a reference power source voltage (e.g., As shown in Fig. 1, switch 103g is connected to a ground voltage, which is considered a “reference power source voltage.  Thus, for the voltage from D/A converter 101 to be transmitted to input selector 103, it must be higher than the ground voltage) to a first node or block supply of the positive polarity voltage signal to the first node (e.g., DAC 101 supplies positive voltage to the node directly connected to switch 103a, which is considered a “first node.”);
-a negative polarity voltage signal supplying circuit (102) configured to supply a negative polarity voltage signal having a voltage lower (e.g., Negative voltage applied by D/A converter 102; par. 0029) than the reference power source voltage (e.g., As shown in Fig. 1, switch 103h is connected to a ground voltage, which is considered a “reference power source voltage.  Thus, for the voltage from D/A converter 102 to be transmitted to input selector 103, it must be less than the ground voltage) to a second node or block supply of the negative polarity voltage signal to the second node (e.g., DAC 102 supplies negative voltage to the node directly connected to switch 103d, which is considered a “second node.”); 
-a first output terminal (OUT1);
-a first switch (103b) configured to connect the first output terminal and the first node at the time of an on state and block connection between the first output terminal and the first node at the time of an off state (e.g., When switch 103c is closed, it connects OUT1 and the first node through amplifier 104);
-a second switch (103c) configured to connect the first output terminal and the second node at the time of an on state and block connection between the first output terminal and the second node at the time of an off state (e.g., When switch 103c is on, it connects OUT1 and the second node through amplifier 104);
-a third switch (103g) configured to apply the reference power source voltage to the first node at the time of an on state and stop application of the reference power source voltage to the first node at the time of an off state (e.g., Switch 103g applies ground voltage to the first node when it is on and does not apply ground voltage when it is off); 
-a fourth switch (103h) configured to apply the reference power source voltage to the second node at the time of an on state and stop application of the reference power source voltage to the second node at the time of an off state (e.g., Switch 103h applies ground voltage to the second node when it is on and does not apply ground voltage when it is off);

Kojima does not teach a wherein the first switch is configured using a P channel transistor of which a source is connected to the first node and a drain is connected to the first output terminal, wherein the second switch is configured using an N channel transistor of which a source is connected to the second node and a drain is connected to the first output terminal.

However, Hasegawa (Fig. 2), US 2012/0086697, teaches the concept of a switch using a P channel transistor that receives a control signal in a back gate and a switch using an N channel transistor also receiving a control signal in its back gate (e.g., Switch 52 is a PMOS transistor with a back gate, and switch 56 is an NMOS transistor with a back gate; par. 0052).  In the combined invention, switch 103b of Kojima would be a P-channel transistor while switch 103c would be an N-channel transistor.  The back-gate of switch 103b would be connected to ground (and therefore the first node) through switch 103g, and the back-gate of switch 103c would be connected to ground (and therefore the second node) through switch 103h.  Here, the ground voltage would be applied to the back gate to turn off the transistors.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Kojima with the above features of Hasegawa.  Dual-gate transistors are well-known in the art for providing lower power consumption and better performance than ordinary transistors.  Moreover, connecting the back-gate of the first switch to ground during period T2 (when it is low), for example, allows for a separate signal to turn the first switch off.  Likewise, connecting the back-gate of the second switch to ground during period T1 (when it is low), allows for a separate signal to turn the second switch off.  Having separate signals to turn on and off the NMOS and PMOS transistors allow manufacturers to implement these transistors and achieve the power and performance benefits stated above. 

However, neither Kojima, Hasegawa, nor the remaining prior art, either alone or in combination, teaches “a first voltage control circuit configured to perform on/off control of the first switch; and a second voltage control circuit configured to perform on/off control of the second switch; wherein the first voltage control circuit has a first control means for changing a gate voltage of the P channel transistor in accordance with a change in a voltage supplied to the first node when the P channel transistor is controlled in the on state, and
wherein the second voltage control circuit has a second control means for changing a gate voltage of the N channel transistor in accordance with a change in a voltage supplied to the second node when the N channel transistor is controlled in the on state.”

Claims 2–9 are allowed because they depend on claim 1. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview ReQuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 15, 2022